DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,391,201 B2 (hereinafter “Patent 201”) in view of Basker et al. (US 2015/0187914 A1; hereinafter “Basker”).
Regarding Claim 8, Patent 201 teaches a device comprising: a first fin structure disposed over a substrate; a gate structure disposed over the first fin structure; a dielectric isolation structure disposed on the substrate; and a source/drain feature disposed over the first fin structure, the source/drain feature including: first and second semiconductor portions that are separated from each other by the dielectric isolation structure, wherein the first semiconductor portion physically contacts the first fin structure; and a single upper semiconductor portion disposed over the first and second semiconductor portions, wherein the single upper semiconductor portion is merged from the first and second semiconductor portions, wherein the single upper portion has a top surface facing away from a top surface of the substrate, wherein the top surface of the single upper portion includes a first multi-facet surface and a first flat surface interfacing with the first multi-facet surface (Patent 201, claim 5).  While Patent 201 does not explicitly teach the limitation “the first multi-facet surface being positioned at a higher level above the substrate than the first flat surface and the first flat surface being parallel to the top surface of the substrate”, Basker teaches a semiconductor device (100), comprising: a source/drain feature (114) having a multi-facet surface (116) higher than a flat surface (118), wherein the flat surface being parallel to a top surface of a substrate (104) (fig. 2 and paragraphs 24-25).  Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teaching of Patent 201 with that of Basker for forming the source/drain feature in a desired shape for the semiconductor device.  

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,367,094 B2 (hereinafter “Patent 094”) in view of Basker.
Regarding Claim 8, Patent 094 teaches a device comprising: a first fin structure disposed over a substrate; a gate structure disposed over the first fin structure; a dielectric isolation structure disposed on the substrate; and a source/drain feature disposed over the first fin structure, the source/drain feature including: first and second semiconductor portions that are separated from each other by the dielectric isolation structure, wherein the first semiconductor portion physically contacts the first fin structure; and a single upper semiconductor portion disposed over the first and second semiconductor portions, wherein the single upper semiconductor portion is merged from the first and second semiconductor portions, wherein the single upper portion has a top surface facing away from a top surface of the substrate, wherein the top surface of the single upper portion includes a first multi-facet surface and a first flat surface interfacing with the first multi-facet surface (Patent 094, claim 1).  While Patent 094 does not explicitly teach the limitation “the first multi-facet surface being positioned at a higher level above the substrate than the first flat surface and the first flat surface being parallel to the top surface of the substrate”, Basker teaches a semiconductor device (100), comprising: a source/drain feature (114) having a multi-facet surface (116) higher than a flat surface (118), wherein the flat surface being parallel to a top surface of a substrate (104) (fig. 2 and paragraphs 24-25).  Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teaching of Patent 094 with that of Basker for forming the source/drain feature in a desired shape for the semiconductor device.  
Regarding Claim 9, Patent 094 teaches wherein the first multi-facet surface includes a first facet and a second facet, the first facet and the second facet having the same crystal plane orientation (Patent 094, claim 3).

Claims 8, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11, 15, and 17-18 of U.S. Patent No. 10,854,749 B2 (hereinafter “Patent 749”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claims of Patent 749.
Regarding Claim 8, Patent 749 teaches device comprising: a first fin structure disposed over a substrate; a gate structure disposed over the first fin structure; a dielectric isolation structure disposed on the substrate; and a source/drain feature disposed over the first fin structure, the source/drain feature including: first and second semiconductor portions that are separated from each other by the dielectric isolation structure, wherein the first semiconductor portion physically contacts the first fin structure; and a single upper semiconductor portion disposed over the first and second semiconductor portions, wherein the single upper semiconductor portion is merged from the first and second semiconductor portions, wherein the single upper portion has a top surface facing away from a top surface of the substrate, wherein the top surface of the single upper portion includes a first multi-facet surface and a first flat surface interfacing with the first multi-facet surface, the first multi-facet surface being positioned at a higher level above the substrate than the first flat surface and the first flat surface being parallel to the top surface of the substrate (Patent 749, claim 8).  Claim 8 of Patent 749 additionally teaches regarding the fin structure having first and second heights and the gate structure including a gate dielectric (Patent 749, claim 8).  Therefore, claim 8 of Patent 749 has a narrower scope of claim compared to claim 8 of the instant application.
Regarding Claim 14, Patent 749 teaches wherein the top surface of the single upper semiconductor portion further includes a second multi-facet surface and the first flat surface extends from the first multi-facet surface to the second multi-facet surface, the second multi-facet surface being positioned at a higher level above the substrate than the first flat surface (Patent 749, claim 9).
Regarding Claim 16, Patent 749 teaches further comprising a semiconductor material layer disposed directly on the top surface of the single upper semiconductor portion, the semiconductor material layer being formed of a different material than the single upper semiconductor portion (Patent 749, claim 11).
Regarding Claim 17, Patent 749 teaches a device comprising: a fin structure disposed over a substrate; a gate structure disposed over the fin structure; an isolation structure disposed on the substrate; and a source/drain feature disposed over the fin structure, the source/drain feature including: first and second lower portions that are separated from each other by the isolation structure; a single upper semiconductor portion disposed over the first and second lower portions, wherein the single upper semiconductor portion is merged from the first and second lower portions; and a semiconductor layer disposed directly on the single upper semiconductor portion, wherein the semiconductor layer has a top surface facing away from a top surface of the substrate, wherein the top surface of the semiconductor layer includes a first multi-facet surface, wherein the semiconductor layer is formed of a different material than the single upper semiconductor portion (Patent 749, claim 15).  Claim 15 of Patent 749 additionally teaches regarding the fin structure having first and second heights and the gate structure including a gate dielectric (Patent 749, claim 15).  Therefore, claim 15 of Patent 749 has a narrower scope of claim compared to claim 17 of the instant application.
Regarding Claim 18, Patent 749 teaches wherein the semiconductor layer includes a III-V semiconductor material (Patent 749, claim 17).  
Regarding Claim 19, Patent 749 teaches wherein the top surface of the semiconductor layer further includes: a second multi-facet surface, and a flat surface that extends from the first multi-facet surface to the second multi-facet surface, the flat surface being parallel to the top surface of the substrate (Patent 749, claim 18).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2013/0234250 A1; hereinafter “Lin”).
Regarding Claim 1, referring to Figs. 4A-4C and related text, Lin teaches a device comprising: a semiconductor fin structure (a lower-half portion of 24) disposed over a substrate (20) (See an annotated fig. 4C below and paragraphs 8-9); a dielectric isolation structure (22) disposed on the substrate (paragraphs 8-9); a gate structure (30) disposed over a first portion of the semiconductor fin structure (a first portion of 24 where 30 is formed thereon) (fig. 4B and paragraph 10); and a source/drain feature (a combination of an upper half-portion of 24 and 36A) disposed over a second portion of the semiconductor fin structure (a second portion of 24 where 36A is formed thereon) (see the annotated fig. 4C and paragraphs 8-9 and 12-15), the source/drain feature including: a first lower portion and a second lower portion that are isolated from each other (a plurality of upper half-portions of 24 isolated from each other by 22) (fig. 4C and paragraphs 8-9); and a single upper portion (36A) disposed over the first and second lower portions (paragraphs 13-15), wherein the single upper portion is merged from the first and second lower portions (fig. 4C), wherein the single upper portion has a top surface facing away from a top surface of the substrate (fig. 4C), wherein the top surface of the single upper portion includes a first multi-facet surface (one of multi-facet portions of 36A) and a flat surface (a flat upper surface of 36A between the multi-facet portions of 36A) interfacing with the first multi-facet surface (fig. 4C), the first multi-facet surface being positioned at a higher level above the substrate than the flat surface and the flat surface being parallel to a top surface of the substrate (a top surface of 20) (fig. 4C), wherein the single upper portion further includes a bottom surface (a bottom surface of 36A) that opposes the flat surface of the top surface of the single upper portion (fig. 4C), the bottom surface of the single upper portion facing the substrate and interfacing with a top surface of the dielectric isolation structure (a top surface of 22) (fig. 4C), the top surface of the dielectric isolation structure facing away from the substrate (fig. 4C), and wherein the first lower portion interfaces with a first portion of the semiconductor fin structure (the upper-half portion of 24 interfacing with the lower-half portion of 24) (See the annotated fig. 4C), the first portion of the semiconductor fin structure extending to a first height (a height of the lower-half portion of 24) above the substrate, and wherein the dielectric isolation structure interfaces with the first portion of the semiconductor fin structure (22 interfacing with the lower-half portion of 24) and extends to a second height (a height of 22) over the substrate, the second height being different than the first height (See the annotated Fig. 4C).

    PNG
    media_image1.png
    474
    762
    media_image1.png
    Greyscale

Regarding Claim 2, Lin teaches wherein the top surface of the single upper portion further includes a second multi-facet surface (another one of the multi-facet portions of 36A) spaced apart from the first multi-facet surface (fig. 4C).
Regarding Claim 4, Lin teaches wherein an apex of the first multi-facet surface is disposed directly over one of the first and second lower portions (fig. 4C).
Regarding Claim 5, Lin teaches wherein the source/drain feature includes a p-type dopant (paragraphs 8-9.  For example, 24 formed from the substrate having a well region doped with a p-type impurity).
Regarding Claim 6, Lin teaches wherein the source/drain feature includes an n-type dopant (paragraphs 8-9. For example, 24 formed from the substrate having a well region doped with an n-type impurity).
Regarding Claim 8, referring to Figs. 4A-4C and related text, Lin teaches a device comprising: a first fin structure (a lower-half portion of 24) disposed over a substrate (20) (See an annotated fig. 4C above and paragraphs 8-9); a gate structure (30) disposed over the first fin structure (fig. 4B and paragraph 10); a dielectric isolation structure (22) disposed on the substrate (paragraphs 8-9); and a source/drain feature (a combination of an upper half-portion of 24 and 36A) disposed over the first fin structure (see the annotated fig. 4C and paragraphs 8-9 and 12-15), the source/drain feature including: first and second semiconductor portions that are separated from each other by the dielectric isolation structure (a plurality of upper half-portions of 24 isolated from each other by 22) (fig. 4C and paragraphs 8-9), wherein the first semiconductor portion physically contacts the first fin structure (one of the plurality of the upper half-portion of 24 physically contacts one of the lower-half portion of 24) (fig. 4C); and a single upper semiconductor portion (36A) disposed over the first and second semiconductor portions (paragraphs 13-15), wherein the single upper semiconductor portion is merged from the first and second semiconductor portions (fig. 4C), wherein the single upper portion has a top surface (a top surface of 36A) facing away from a top surface of the substrate (a top surface of 20) (fig. 4C), wherein the top surface of the single upper portion includes a first multi-facet surface (one of multi-facet portions of 36A) and a flat surface (a flat upper surface of 36A between the multi-facet portions of 36A) interfacing with the first multi-facet surface (see the annotated fig. 4C), the first multi-facet surface being positioned at a higher level above the substrate than the first flat surface and the first flat surface being parallel to the top surface of the substrate (fig. 4C).
Regarding Claim 10, Lin teaches wherein the first lower portion interfaces with a first portion of the semiconductor fin structure (the upper-half portion of 24 interfacing with the lower-half portion of 24) (See the annotated fig. 4C), the first portion of the semiconductor fin structure extending to a first height (a height of the lower-half portion of 24) above the substrate, and wherein the dielectric isolation structure interfaces with the first portion of the semiconductor fin structure (22 interfacing with the lower-half portion of 24) and extends to a second height (a height of 22) over the substrate, the second height being different than the first height (See the annotated Fig. 4C).
Regarding Claim 11, Lin teaches wherein the second height is greater than the first height such the first portion of the first in structure is recessed with relative to the dielectric isolation structure (fig. 4C).
Regarding Claim 12, Lin teaches further comprising a second fin structure (another one of the lower-half portion of 24), and wherein the dielectric isolation structure interfaces with the first and second fin structures (22 interfacing lower-half portions of 24), and wherein the first semiconductor portion interfaces with the first fin structure and the second semiconductor portion interfaces with the second fin structure (fig. 4C, one of the upper-half portions of 24 interfacing with one of the lower-half portions of 24 and another one of the upper-half portions of 24 interfacing with another one of the lower-half portions of 24).
Regarding Claim 13, Lin teaches wherein the first semiconductor portion interfaces with a sidewall surface of the dielectric isolation structure (a sidewall of 22), and wherein a bottom surface of the single upper semiconductor portion (a bottom surface of 36A) faces the top surface of the substrate and interfaces with a top surface of the dielectric isolation structure (a top surface of 22) (fig. 4).
Regarding Claim 14, Lin teaches wherein the top surface of the single upper semiconductor portion further includes a second multi-facet surface (a second one of the multi-facet portions of 36A) and the first flat surface extends from the first multi-facet surface to the second multi-facet surface, the second multi-facet surface being positioned at a higher level above the substrate than the first flat surface (fig. 4C).
Regarding Claim 15, Lin teaches wherein the top surface of the single upper semiconductor portion further includes: a third multi-facet surface (a second one of the multi-facet portions of 36A); a second flat surface (a second flat surface of 36A) extending from the second multi-facet surface to the third multi-facet surface, the third multi-facet surface being positioned at a higher level above the substrate than the second flat surface and the second flat surface being parallel to the top surface of the substrate (fig. 4C); and a third flat surface (a third flat surface of 36A) extends from the third multi-facet and does not interface with the second flat surface, the third multi-facet surface being positioned at a higher level above the substrate than the third flat surface and the third flat surface being parallel to the top surface of the substrate (fig. 4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding Claim 9, while Lin does not explicitly disclose a crystal plane of the multi-facets, Lin teaches that the epitaxy region 36/36A is grown by an epitaxial process from the semiconductor strips 24 and the epitaxy region 36/36A include, for example, silicon germanium SiGe or silicon carbide SiC (paragraph 13).  Then, it would have been obvious to one of ordinary skill in the art that the crystal plane, such as (111) crystal plane, is formed as a typical crystal plane configuration for the epitaxially grown source/drain feature with predictable crystalline characteristics.  

Allowable Subject Matter
Claims 7 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/Primary Examiner, Art Unit 2829